                                                                                                                                    Case 3:19-cv-00639-LRH-WGC Document 14 Filed 04/19/21 Page 1 of 2



                                                                                                                                1   Joshua H. Reisman, Esq.
                                                                                                                                    Nevada Bar No. 7152
                                                                                                                                2   Glenn M. Machado, Esq.
                                                                                                                                    Nevada Bar No. 7802
                                                                                                                                3   REISMAN·SOROKAC
                                                                                                                                    8965 South Eastern Avenue, Suite 382
                                                                                                                                4   Las Vegas, Nevada 89123
                                                                                                                                    Telephone: (702) 727-6258
                                                                                                                                5   Facsimile: (702) 446-6756
                                                                                                                                    Email: jreisman@rsnvlaw.com
                                                                                                                                6   Email: gmachado@rsnvlaw.com
                                                                                                                                7   Attorneys for La Grange BM, LLC
                                                                                                                                8                           IN THE UNITED STATES DISTRICT COURT
                                                                                                                                                                 FOR THE DISTRICT OF NEVADA
                                                                                                                                9

                                                                                                                               10
                                                                                                                                    LA GRANGE BM, LLC, a Delaware limited                CASE NO. 3:19-cv-00639-LRH-WGC
                                                                                                                               11   liability company,
                                                                                                                                                                                            STIPULATION REGARDING
                  8965 SOUTH EASTERN AVENUE, SUITE 382


                                                                                   PHONE: (702) 727-6258 FAX: (702) 446-6756




                                                                                                                               12                 Plaintiff,
                                                                                                                                                                                                WITHDRAWAL OF
REISMAN·SOROKAC




                                                                                                                                                                                               ALAN R. POPPE, ESQ.
                                                         LAS VEGAS, NEVADA 89123




                                                                                                                               13   vs.

                                                                                                                               14   DENTON MORRELL (USA), LLC, a Nevada
                                                                                                                                    limited liability company,
                                                                                                                               15
                                                                                                                                                  Defendants.
                                                                                                                               16

                                                                                                                               17          Pursuant to LR IA 11-6(b), La Grange BM, LLC (“La Grange”), and Alan Poppe, Esq.,
                                                                                                                               18   (“Mr. Poppe”) hereby stipulate to Mr. Poppe’s withdrawal from the above-captioned case. The
                                                                                                                               19   law firm of Reisman Sorokac shall remain as La Grange’s counsel of record.
                                                                                                                                                                       April,
                                                                                                                               20          Dated this    9 th
                                                                                                                                                        ____    day of March,
                                                                                                                                                                       -------- 2021.

                                                                                                                               21

                                                                                                                               22
                                                                                                                                                                                         /s/ Alan R. Poppe, Esq.
                                                                                                                               23   Gustavo Cardenas Moreno, Manager                    Alan R. Poppe, Esq.
                                                                                                                                    La Grange BM, LLC                                   Florida Bar No. 186872
                                                                                                                               24                                                       SAUL EWING ARNSTEIN & LEHR LLP
                                                                                                                                                                                        200 E. Las Olas Blvd., Suite 1000
                                                                                                                               25                                                       Fort Lauderdale, Florida 33301
                                                                                                                                                                                        Telephone: (954) 713-7628
                                                                                                                               26                                                       Facsimile: (954) 713-7719
                                                                                                                                                                                        Email: alan.poppe@saul.com
                                                                                                                               27

                                                                                                                               28
                                                                                                                                    Case 3:19-cv-00639-LRH-WGC Document 14 Filed 04/19/21 Page 2 of 2



                                                                                                                                1
                                                                                                                                                                       /s/ Glenn M. Machado, Esq.
                                                                                                                                2
                                                                                                                                                                       Glenn M. Machado, Esq.
                                                                                                                                3                                      Nevada Bar No. 7802
                                                                                                                                                                       REISMAN·SOROKAC
                                                                                                                                4                                      Las Vegas, Nevada 89123
                                                                                                                                                                       Telephone: (702) 727-6258
                                                                                                                                5                                      Facsimile: (702) 446-6756
                                                                                                                                                                       Email: gmachado@rsnvlaw.com
                                                                                                                                6

                                                                                                                                7
                                                                                                                                                              ORDER
                                                                                                                                8
                                                                                                                                     IT IS SO ORDERED.
                                                                                                                                9    DATED: April 19, 2021.

                                                                                                                               10                                   ____________________________________
                                                                                                                                                                    U.S. MAGISTRATE JUDGE
                                                                                                                               11
                  8965 SOUTH EASTERN AVENUE, SUITE 382


                                                                                   PHONE: (702) 727-6258 FAX: (702) 446-6756




                                                                                                                               12
REISMAN·SOROKAC

                                                         LAS VEGAS, NEVADA 89123




                                                                                                                               13

                                                                                                                               14

                                                                                                                               15

                                                                                                                               16
                                                                                                                               17

                                                                                                                               18

                                                                                                                               19

                                                                                                                               20

                                                                                                                               21

                                                                                                                               22

                                                                                                                               23

                                                                                                                               24

                                                                                                                               25

                                                                                                                               26

                                                                                                                               27

                                                                                                                               28


                                                                                                                                                                         2
